DETAILED ACTION
In Applicant’s Response filed 11/15/21, Applicant has amended claims 1, 4, 7-10, 17-18, 27-28, 30-31, 38-39 and 42; cancelled claims 5-6, 11-16, 19-20, 24-26 and 29; and added new claims 43-58. Currently, claims 1-4, 7-10, 17-18, 21-23, 27-28 and 30-58 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/21 was filed after the mailing date of the Non-final Rejection dated 9/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Due to election by original presentation Applicant is not allowed to switch inventions with an amendment after an action on the merits of a first invention has been carried out.  Election of an Invention becomes fixed when the claims in an application have received an action on their merits by the Office.  The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) which has been filed for the application (see 
In the instant application, independent claim 8, as originally filed, was drawn to a system for treating sleep breathing disorders comprising a series of two or more oral appliances wherein each oral appliance in the series comprises the same structural features and is configured to perform the same function. Similarly, independent claim 17, as originally filed, was drawn to a method of treating a sleep breathing disorder which required use of a series of two or more oral appliances wherein each oral appliance in the series comprises the same structural features and is configured to perform the same function. These claims were examined on the merits and an office action was mailed 12/3/19. Therefore, the invention(s) recited in original independent claims 8 and 17 are considered to have been elected by original presentation.
In Applicant’s Response filed 11/15/21, claims 8 and 17 have been amended such that the claims no longer read on the elected invention. Currently amended independent claims 8 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 8, as amended in the Response filed 11/15/21, is drawn to a system for treating sleep breathing disorders comprising a series of oral appliance pairs comprising a first pair of oral appliances which comprises a first nighttime oral appliance and a first daytime oral appliance and second pair of oral appliances which comprises a second nighttime oral appliance and a second daytime oral appliance wherein the daytime and nighttime oral appliances have different structural features and are configured to perform different functions. Thus, the system no longer requires a series of two or more oral appliances wherein each oral appliance in the series comprises the same structural features and is configured to perform the same function. Claims 9-10, 27, 38-41, and 50-54 depend from claim 8 and therefore are part of the same inventive group. 
Claim 17, as amended in the Response filed 11/15/21, is drawn to a method of treating a sleep breathing disorder which requires use of a first nighttime oral appliance, a first daytime oral appliance, a second nighttime oral appliance and a second daytime oral appliance, wherein the daytime and nighttime oral appliances have different structural features and are configured to perform different functions. Thus, the system no longer requires a series of two or more oral appliances wherein each oral appliance in the series comprises the same structural features and is configured to perform the same function. Claims 18, 42, and 55-58 depend from claim 17 and therefore are part of the same inventive group.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-10, 17-18, 27, 38-42, 50-58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1-4, 7, 21-23, 28, 30-37, and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, see pages 18-22 of the Response filed 11/15/21, with respect to the claim rejections under 35 USC 102/103 have been fully considered and are persuasive.
Specifically, Applicant argued that the prior art does not disclose that “…when each maxillary block is engaged with one of the mandibular blocks, each mandibular block extends from the mandibular oral tray and is in contact with the maxillary oral tray..” as required in amended claim 1 because in Bailey, “the mandibular bite pad 30 is in contact with the flat-faced pad 58—not with the cited maxillary oral tray—when each maxillary block is engaged with one of the mandibular blocks” (Applicant’s Remarks; page 19). Applicant further argued that that prior art of record fails to disclose that the maxillary block height is less than the mandibular block height as required in amended claim 1 because in Bailey, the height of the maxillary and mandibular bite pads 28,30 does not change as the angle of the faces 32,34 is changed (Applicant’s Remarks; page 20).
The Office is persuaded by these arguments and agrees that the following subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record: the subject matter not found was an oral appliance comprising one or more maxillary blocks and one or more mandibular blocks wherein the maxillary block height is less than the mandibular block height and wherein when each maxillary block is engaged with one of the mandibular blocks, each mandibular block extends from the mandibular oral tray and is in contact with the maxillary oral tray, in combination with the other elements in the claims. 

Claims 2-4, 7, 21-23, 28, 30-37, and 43-49 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 1-4, 7, 21-23, 28, 30-37, and 43-49 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786